DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5, in the reply filed on 5/27/2022 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2022, 2/01/2021, 9/08/2020 and 6/17/2020 have been considered.
Drawings
The drawings are objected to under 37 CFR 1.84(u)(1) because “ [w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” Once the labeling of the drawings has been corrected, applicant is advised to amend the specification accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-81888 A to Sasaki et al. (see attached computer-generated English-language translation).
Regarding claim 1, Sasaki et al. discloses a composition for a nonaqueous secondary battery adhesive layer comprising a particulate polymer and a binder polymer, wherein the particulate polymer is a core-shell polymer typified by one wherein the core is made of MMA, BA, MAA and EGDMA (ethylene glycol dimethacrylate) and the shell is made of 18 parts of styrene, 1 part of MAA and 1 part of acrylonitrile (see example 6). The shell therefore contains 5 wt% of acrylonitrile. The shell covers about 65% of the surface of the core, and the particulate polymer has a D50 diameter of 0.45 microns. Claims 1-4 are evidently anticipated.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-31911 A to Akiike (see attached computer-generated English-language translation).
Regarding claim 1, Akiike discloses a composition for a functional layer, e.g., adhesive layer, of a nonaqueous secondary battery comprising a core-shell polymer particle typified by one wherein the core is made of MMA, MAA and EGDMA, and the shell is made of 18 parts of styrene, 1 part of EGDMA and 1 part of acrylonitrile, and wherein the shell covers 65% the surface of the core and the particle has an average diameter of 0.45 microns (see example 5). Claims 1-4 are therefore anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-31911 A to Akiike as applied to claim 1 above, and further in view of US 2016/0268565 A1 to Sasaki et al.
Akiike teaches the inclusion of other components but fails to teach a binder. On the other hand, Sasaki et al. discloses a composition for a functional layer, e.g., adhesive layer, of a nonaqueous secondary battery comprising an acrylic-based nitrile-functional core-shell polymer particle and 0.1-30 weight parts, per 100 weight parts of the core-shell polymer particle, of a polymeric binder [0179]. The binder improves the mechanical strength of the adhesive layer [0153]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition taught by Akiike by adding 0.1-30 weight parts, relative to 100 weight parts of the core-shell polymer particle, of a polymeric binder to improve the mechanical strength of the functional layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762